DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saito Keiichiro (US 20170257541 A1, hereinafter, “Saito”).

Regarding claim 1, Saito teaches an illumination device (strobe 390 on camera body 100, see figure 16, and figure 1-15 and 17 to show common elements and features to all embodiments) comprising: 
a light emitting part (light emission section 300b) configured to emit light (via discharge tube 305) for illumination (as expected from a light source); 
a cooling part (control unit, see ¶ 9) configured to cool (by limiting limit light emission) the light emitting part (300b): 
at least one memory (EEPROM, see ¶ 99); and 

acquire a temperature (temperature from internal temperature measurement section 360) at a first position (see position of 360 in figure 16); 
acquire a temperature (temperature from outside air temperature measurement section 361) at a second position (see position of 361 in figure 16) that is less susceptible (due to the distance of 361 from 305 as compared to the position of 360) to a temperature change (see ¶ 207 wherein 361 is least affected by heat generated by the light emission section) of the light emitting part (300b) than the first position (see position of 360 in figure 16); 
determine presence or absence of light emission (via illuminance measurement section 362) of the light emitting part (300b); and 
control driving (via 310) of the cooling part (control unit via control stage determination process, se figure 4 and ¶ 11, and ¶ 206) based on the acquired temperature (temperature acquired by 360) at the first position (see position of 360 in figure 16), the acquired temperature (temperature acquired by 361) at the second position (see position of 361 in figure 16), and a determination result (determination from 362) of the presence or absence of light emission (via 362). 

Regarding claim 2, Saito teaches wherein the at least one processor (310) executes instructions to control the driving of the cooling part (control unit) based on a difference between the acquired temperature (temperature acquired by 360) at the first position (see position of 360 in figure 16) and the acquired temperature (temperature 

Regarding claim 3, Saito teaches wherein the at least one processor (310) executes instructions (instructions coded in 310) to vary a magnitude (not limiting, limiting of inhibiting light emission, see ¶ 115) of an output (light emission) used when driving the cooling part (control unit), in accordance with a temperature difference region (normal, warning 1 or warning 2, see figure 5) to which the difference belongs (temperature difference, see ¶ 152). 

Regarding claim 7, Saito teaches wherein the first position (see position of 360 in figure 16) is a position where an optical path (see path of light in front of 350 and better seen in figure 16) from the light emitting part (300b) is not blocked (as seen in figure 16). 

Regarding claim 8, Saito teaches wherein a spatial distance (see distance from 361 to 300b, not labeled but seen in figure 16) between the light emitting part (300b) and the second position (see position of 360 in figure 16) is longer than a spatial distance (see distance from 360to 300b, not labeled but seen in figure 16) between the light emitting part (300b) and the first position (see position of 361 in figure 16). 

Regarding claim 16, Saito teaches control method for an illumination device (controlling strobe 390, see figure 16, and figure 1-15 and 17 to show common elements and features to all embodiments) including 
a light emitting part (300b) that emits light (from 305) for illumination (as expected from a light source) and 
a cooling part (control unit, see ¶ 9) that cools (by limiting limit light emission) the light emitting part (300b), the control method comprising: 
controlling driving of the cooling part (control unit via control stage determination process, se figure 4 and ¶ 11, and ¶ 206) based on a temperature (temperature from internal temperature measurement section 360) at a first position (see position of 360 in figure 16) of the light emitting part 300b, a temperature (temperature from outside air temperature measurement section 361) at a second position (see position of 361 in figure 16) that is less susceptible (due to the distance of 361 from 305 as compared to the position of 360) to a temperature change (see ¶ 207 wherein 361 is least affected by heat generated by the light emission section) of the light emitting part (300b) than the first position (see position of 360 in figure 16), and presence or absence of light emission (via illuminance measurement section 362) of the light emitting part (300b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.

Regarding claim 9, Saito teaches the illumination device (390) connected to a camera body (100); but 
Saito does not explicitly teach wherein the second position is located inside a camera body or inside an external power supply device connected to the illumination device. 
However, one of ordinary skill would have considered relying on a second position further away from the light source, so as to achieve a more accurate outside temperature to compare with the first position. 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide the second positioning in the camera body, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case a second position in the camera body would further enhance the accuracy of the temperature acquired at the second position.

Allowable Subject Matter
Claims 10, 4-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, although Saito teaches the illumination device as described in claim 1, the prior art the prior art of the record fails to teach wherein a value, obtained by offsetting a result of acquiring the temperature at the first position based on a temperature at the first position in an initial state and a temperature at the second position in an initial state, is used when controlling the driving of the cooling part, instead of the acquired temperature at the first position.

Regarding claims 4-5, although Saito teaches the illumination device as described in claims 1-2, the prior art the prior art of the record fails to teach wherein the at least one processor executes instructions to: stop driving of the cooling part (Peltier element 104) in a case where the difference (difference between EL element and outside temperatures) belongs to a first temperature difference region (region below predetermined control target value in figure 13a); and in a case where the difference belongs to a second temperature difference region (region above the predetermined control target value in figure 13a) higher than the first temperature difference region (region below predetermined control target value in figure 13a), drive the cooling part (104) when the determination result of the presence or absence of light emission indicates the presence of light emission, and stop driving of the cooling part when the determination result of the presence or absence of light emission indicates the absence of light emission; and 
wherein the at least one processor executes instructions to drive the cooling part regardless of the determination result of the presence or absence of light emission in a 

Regarding claims 6 and 11, although Saito teaches the illumination device as described in claims 1-2, the prior art the prior art of the record fails to teach wherein the at least one processor executes instructions to, in a case where the acquired temperature at the first position exceeds a threshold, drive the cooling part with an output equal to or higher than a highest output, which is used at the time of driving the cooling part based on the difference and the determination result of the presence or absence of light emission, regardless of the acquired temperature at the second position and the determination result of the presence or absence of light emission; and 
wherein a light emission interval of the light emitting part is made longer in a case where the temperature at the first position exceeds the threshold, than in a case where the temperature at the first position does not exceed the threshold.

Regarding claims 12-15, although Saito teaches the illumination device as described in claims 1-2, and wherein the at least one processor (310) further executes instructions to start counting (see S409, fig 4) by a light emission counter (counter, see ¶ 73) due to light emission (a first light emission) of the light emitting part (300b); the prior art the prior art of the record fails to teach wherein it is determined as the presence of light emission in a case where a value of the light emission counter exceeds a predetermined value, and it is determined as the absence of light emission in a case 
wherein the value of the light emission counter is calculated in consideration of a light emission amount and a light emission count of the light emitting part; and
wherein the value of the light emission counter is calculated in consideration of a lapse of time after light emission of the light emitting part; and
wherein the value of the light emission counter is calculated in consideration of a difference between the temperature at the first position and the temperature at the second position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875